136 U.S. 580 (1890)
DAVENPORT
v.
PARIS.
No. 268.
Supreme Court of United States.
Submitted April 8, 1890.
Decided April 14, 1890.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF ILLINOIS.
*581 Mr. George A. Sanders for plaintiff in error.
Mr. R.B. Lamon for defendant in error.
PER CURIAM.
The judgment in this case is affirmed on the authority of Glenn v. Fant, 134 U.S. 398; Raimond v. Terrebonne Parish, 132 U.S. 192; Andes v. Slauson, 130 U.S. 435; and Bond v. Dustin, 112 U.S. 604, and cases cited.
Affirmed.